FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT

HAMIMU MUSSA,                                     No. 08-74948

               Petitioner,                        Agency No. A079-578-538

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hamimu Mussa, a native and citizen of Rwanda, petitions for review of the

Board of Immigration Appeals’ order denying his motion to reopen. We review

for abuse of discretion the denial of a motion to reopen, and we review de novo

questions of law, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny

the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Mussa’s motion to reopen as

untimely where the motion was filed over three years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Mussa failed to present evidence of

changed circumstances in Rwanda to qualify for an exception to the time limit, see

8 C.F.R. § 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004)

(“The critical question is . . . whether circumstances have changed sufficiently that

a petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”). Further, the BIA did not abuse its

discretion in denying Mussa’s motion to reopen based on ineffective assistance of

counsel, because he failed to show that he was prejudiced by his former counsel’s

conduct. See Iturribarria, 321 F.3d at 899-90 (prejudice results when the

performance of counsel “was so inadequate that it may have affected the outcome

of the proceedings”) (internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-74948